Citation Nr: 1015653	
Decision Date: 04/29/10    Archive Date: 05/06/10

DOCKET NO.  07-00 702	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to a compensable initial rating for the Veteran's 
service-connected right knee patellofemoral syndrome with 
popliteal cyst (right knee condition).


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

Evan Deichert, Associate Counsel


INTRODUCTION

The Veteran had active service from December 1979 to June 
2003.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a November 2004 decision by the 
Department of Veterans Affairs (VA) Montgomery, Alabama 
Regional Office (RO). 


FINDING OF FACT

The probative medical evidence of record does not reflect 
that flexion in the Veteran's right knee is limited to 45 
degrees or less, nor does it reflect that extension of his 
right knee is limited to 10 degrees, that his right knee is 
ankylosed, or that his right knee is otherwise impaired.


CONCLUSION OF LAW

The criteria for a compensable initial rating for a right 
knee condition have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 
4.7, 4.27, 4.40, 4.71a Diagnostic Codes (DC) 5256, 5257, 
5260, 5261 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Disability ratings are determined by applying a schedule of 
ratings based on average impairment of earning capacity.  
Separate diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must 
be viewed in relation to its history, and the limitation of 
activity imposed by the disabling condition should be 
emphasized. 38 C.F.R. § 4.1.  Further, examination reports 
are to be interpreted in light of the whole recorded history, 
and each disability must be considered from the point of view 
of the appellant working or seeking work.  38 C.F.R. § 4.2.  
Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation is to be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating is assigned. 38 C.F.R. § 4.7.

A review of the history of this claim is instructive.  The 
Veteran first sought service connection for his right knee 
condition in Jun 2004.  After he underwent a VA general 
medical examination in August 2004, the RO granted service 
connection for the Veteran's right knee condition in November 
2004 and assigned a noncompensable rating.  The veteran filed 
a timely Notice of Disagreement, and a Statement of the Case 
was issued in October 2006.  After the Veteran failed to 
report for a scheduled VA knee examination in that same 
month, the RO issued a Supplemental Statement of the Case in 
November 2006.  The Veteran then filed his Substantive Appeal 
in December 2006.  

Again, the Veteran's right knee condition is currently rated 
as noncompensably disabling under 38 C.F.R. § 4.71a, DC 5299-
5260.  When a particular disability is not listed among the 
diagnostic codes, a code ending in "99" is used; the first 
two numbers are selected from the portion of the schedule 
most approximating a veteran's symptoms.  38 C.F.R. § 4.27.  
As patellofemoral syndrome with popliteal cyst is not 
assigned a specific number, code 5299 is applied to allow for 
rating the unlisted condition as a knee disability.  The 
hyphenated diagnostic code is then used to identify the 
specific basis for the evaluation assigned.  38 C.F.R. § 
4.27.  In this case, Diagnostic Code 5299 refers to general 
knee injury ratings while the more specific Diagnostic Code 
5260 refers to limitation of flexion.  

Under Diagnostic Code 5260, a noncompensable rating is 
assigned when flexion of the knee is less than 60 but more 
than 45 degrees.  A 10 percent rating is warranted when 
flexion is less than 45 degrees, while flexion less than 30 
degrees results in a 20 percent rating.  30 percent is the 
highest possible rating under the Diagnostic Code, and it is 
assigned with flexion of less than 15 degrees.  

VA must also analyze the evidence of pain, weakened movement, 
excess fatigability, or incoordination and determine the 
level of associated functional loss in light of 38 C.F.R. § 
4.40, which requires the VA to regard as "seriously 
disabled" any part of the musculoskeletal system that 
becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 202 
(1995).  Although § 4.40 does not require a separate rating 
for pain, it does provide guidance for determining ratings 
under other diagnostic codes assessing musculoskeletal 
function.  The Board has a special obligation to provide a 
statement of reasons or bases pertaining to § 4.40 in rating 
cases involving pain.  Spurgeon v. Brown, 10 Vet. App. 194 
(1997).

As the current appeal arises from an initial rating decision 
which established service connection and assigned an initial 
disability rating, consideration will be given to the 
possibility of separate ratings for separate periods of time 
based on the facts found.  See Fenderson v. West, 12 Vet. 
App. 119 (1999).  

The Veteran has consistently stated that his right knee 
condition is disabling enough so as to warrant a compensable 
rating.  The difficulty this case presents, though, is that 
there is very little evidence of the Veteran's current level 
of disability.

Indeed, heretofore, the RO has only been able to analyze the 
Veteran's claim based on an August 2004 VA examination.  In 
that examination, the Veteran stated that his right knee 
problems began during his active service in the 1980s.  He 
reported that his right knee ached, locked, and swelled.  He 
also stated that he had a cyst on the posterior aspect of his 
right knee.

Upon examination, the examiner found that the Veteran's 
straight leg raise was normal, and his patellar reflexes were 
2+.  The Veteran's anterior and posterior drawer tests were 
negative, as was his McMurray test.  The examiner found no 
laxity in the Veteran's medial collateral ligament, although 
the examiner confirmed that the Veteran had a soft cyst in 
his popliteal fossa.  The Veteran also had tenderness with 
some apprehension on the medial aspect of his patella both 
inferiorly and superiorly.  Despite this, the examiner 
reported that both the Veteran's right and left knees 
appeared normal.  He diagnosed the Veteran as suffering from 
patello femoral syndrome of the right knee with a 
superimposed Baker's cyst.  

Thereafter, the Veteran was scheduled for examinations of his 
knee in October 2006 and February 2010, but he failed to 
report for these.  He has not given any explanation to 
account for his most recent failure.  Thus, the Board is left 
with the 2004 report.  

Considering Diagnostic Code 5260,  to be entitled to a 
compensable rating, the Veteran would have to have flexion in 
his right knee of 45 degrees or less.  There is no evidence 
that this is the case.  As there is no evidence of loss of 
motion on repetitive use, a higher rating under DeLuca is not 
appropriate.  Also, as there is no evidence that the 
Veteran's pattern of disability has changed over the appeals 
period, staged ratings are inapplicable.  

The Board has also considered rating the Veteran under other 
analogous ratings, but these do not provide a basis for a 
higher evaluation.  As there is no evidence that the 
Veteran's disability limits the extension of his leg, 
Diagnostic Code 5261 is inapplicable.  Diagnostic Code 5256 
covers ankylosis of the knee, but there is no evidence that 
the Veteran's right knee is ankylosed.  Finally, Diagnostic 
Code 5257 provides ratings for other impairments of the knee, 
including recurrent sublaxation or lateral instability.  Once 
again, there is no evidence that the Veteran's right knee 
exhibits either of these symptoms.  

The Veteran's statements regarding his right knee disability 
have been associated with the claims file.  In his October 
2005 Notice of Disagreement, the Veteran stated that he dealt 
with knee problems throughout his military career.  He noted 
the problems he suffered and the limitations he had as a 
result of his disability.  He acknowledged that, post-
service, he has not sought additional treatment for his knee, 
as he is not using it as much as when he was in the military.  
He concluded by saying that he did not suffer from knee 
problems before entering the military, but that once his 
problems began, they quickly got worse.  A December 2006 
letter from the Veteran similarly focused on the problems 
with his knee that he suffered while on active service.  

The Board acknowledges the Veteran's statements regarding the 
onset of his right knee condition; indeed, the award of 
service connection is an acknowledgment of this fact.  As 
stated above, however, now that the Veteran is service 
connected for his right knee condition, his current level of 
disability is the Board's main focus.  With respect to this 
current level of disability, the Veteran himself acknowledged 
that he is not currently seeking treatment for his right 
knee, as he is no longer exercising as strenuously as he did 
while on active service.  

Other than the August 2004 examination and the Veteran's own 
statements, there is little else in the claims file relevant 
to the issue here on appeal.  The Veteran has not submitted 
any private treatment records or any other records in support 
of his claim, nor has he provided VA with releases to obtain 
such records.  The Board notes that VA's duty to assist is 
not a one-way street, and a Veteran cannot wait for 
assistance when he has information essential to the 
adjudication of his claim.  Wood v. Derwinski, 1 Vet. App. 
190, 193 (1991).  

The Veteran has criticized VA and the RO for using Diagnostic 
Code 5260 to evaluate his disability when the August 2004 
examiner did not provide range of motion testing.  The RO, 
however, recognized that more evidence is needed and 
scheduled the Veteran for an examination in October 2006.  
The Veteran failed to report for this examination.  In March 
2009, the Veteran contacted the RO, explaining that he often 
travels for business and asking to be rescheduled for an 
examination.  The Veteran was scheduled for an examination in 
February 2010, but once again failed to report.  

"Notwithstanding the duty to assist, it remains the 
claimant's responsibility to submit evidence to support his 
claim."  Jones v. Shinseki, 23 Vet. App. 382, 391 (2010) 
(citing 38 U.S.C. § 5107(a)).  The Veteran has failed to 
report for two scheduled VA examinations that could have 
provided more evidence regarding his current symptomatology.  
He has not submitted any private medical records, nor has he 
given VA the ability to obtain these records on its own.  The 
Board will thus decide this claim on the basis of the 
evidence before it.  

As the probative medical evidence of record does not reflect 
that flexion in the Veteran's right knee is limited to 45 
degrees or less, nor does it reflect that extension of his 
right knee is limited to 10 degrees, that his right knee is 
ankylosed, or that his right knee is otherwise impaired, the 
Board concludes that the criteria for a compensable initial 
rating for a right knee condition have not been met.  
38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.321, 
4.1, 4.2, 4.3, 4.7, 4.27, 4.40, 4.71a DCs 5256, 5257, 5260, 
5261.

Finally, the Veterans Claims Assistance Act of 2000 (VCAA) 
describes VA's duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  

VA has met its duty to notify for this claim.  Service 
connection for this issue was granted in a January 2004 
rating decision.  The Veteran is now appealing the downstream 
issue of the initial rating that was assigned.  Therefore, 
additional VCAA notice is not required, and any defect in the 
notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 
1131 (Fed. Cir. 2007), Dunlop v. Nicholson, 21 Vet. App. 112 
(2007).  

As to the duty to assist, as set out above, his service 
treatment records are associated with the claims file, the 
Veteran has not identified any place at which he has received 
treatment, he was examined in connection with his claim in 
2004, and failed to report to two more scheduled 
examinations.  Under the circumstances of this case, the 
Board considers the duty to assist has been fulfilled.  


ORDER

A compensable initial rating for the Veteran's service-
connected right knee patellofemoral syndrome with popliteal 
cyst is denied.  



____________________________________________
MICHAEL E. KILCOYNE 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


